Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recite “the online system requires more and/or more stringent requirements.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a 
“transmitting, to a ridesharing system, a trip order of a first account; receiving, from the ridesharing system, a request for verification information unavailable in a passenger information system being provided for a passenger of the first account; requesting the passenger to provide the verification information unavailable in the passenger information; receiving, from the passenger, the verification information requested; determining the verification information received from the passenger is valid; and transmitting, to the ridesharing system, an updated trip order for the first account, wherein the ridesharing system is programmed to: receiving, from the passenger information system, a first indication that valid verification information has been provided for the passenger of the first account; and determining a decision for the trip order based on the valid verification information provided for the passenger of the first account.” (claim 20) 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity (under sales activities). That is, other than reciting “processors”, “memory” and “database” nothing in 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “a memory” and a “database” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 20 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-19, further describe the identified abstract idea. In addition, the limitations of claims 2-3, 6-7 and 10-17 define how the user is authenticated and the ride is matched which further describes the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. referred herein as Kim (U.S. Patent Application Publication No. 2021/0061224).

As to claims 1 and 20, Kim teaches a system and method comprising:
one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: receiving a trip order for a first account; (para 117, show that the system receives a ride-hailing request (i.e. trip order))
determining the trip order has a high risk using a plurality of conditions associated with the trip order; (para 163-165)
requesting verification information unavailable in a passenger information database system being provided for a passenger of the first account; (para 119)
receiving a first indication that valid verification information has been provided for the passenger of the first account from the passenger information database system;  (para 131) 
determining a decision for the trip order based on the valid verification information provided for the passenger of the first account. (para 132-133)
As to claim 2, Kim teaches the system of claim 1 as discussed above. 
Kim further teaches:
wherein the plurality of conditions comprises the trip order being a first trip order of the first account, a pickup time and/or a drop off time associated with the trip order being night time, the first account and/or the first trip order being associated with only a cash payment method, a pickup location and/or the drop off location associated with the trip order being an unsafe location, and a route from the pickup location to the drop off location passing through an unsafe area. 
As to claim 3, Kim teaches the system of claim 1 as discussed above. 
Kim further teaches:
wherein determining the trip order has a high risk comprises: determining a risk associated with the trip order using the plurality of conditions associated with the trip order; and determining the risk is above a predetermined threshold. (para 141 and 165)
As to claim 4, Kim teaches the system of claim 1 as discussed above. 
Kim further teaches:
receiving, from a passenger application associated with the first account, the trip order, and wherein requesting the verification information comprises: transmitting, to the passenger application, a request for the passenger application to be provided with the verification information unavailable in the passenger information database system. (para 119)
As to claim 12, Kim teaches the system of claim 1 as discussed above. 
Kim further teaches:
wherein the instructions, when executed by the one or more processors, cause the system to perform: receiving an updated trip order for the first account, wherein the updated trip order for the first account received is indicative of the valid verification information having been provided for the passenger of the first account. (para 131 and 171)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. referred herein as Kim (U.S. Patent Application Publication No. 2021/0061224) in .

As to claim 13, Kim teaches all the limitations of claim 1 as discussed above. 
Kim does not teach:
wherein the verification information of the passenger comprises two or more types of verification information.
However, Singleton teaches:
wherein the verification information of the passenger comprises two or more types of verification information. (para 51, show that the system allows the user to authenticate the account using multiple different methods)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to verify a user’s account using multiple methods in Kim as taught by Singleton. Motivation to do so comes from the knowledge well known in the art that doing so would reduce fraud and allow safe transactions and requests. 
As to claim 14, Kim teaches all the limitations of claim 13 as discussed above. 
Kim does not teach:
wherein the two or more types of verification information comprise a credit card number and associated information, an identification number and associated information, and login information of an online system
However, Singleton teaches:
wherein the two or more types of verification information comprise a credit card number and associated information, an identification number and associated 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to verify a user’s account using multiple methods in Kim as taught by Singleton. Motivation to do so comes from the knowledge well known in the art that doing so would reduce fraud and allow safe transactions and requests. 
As to claim 15, Kim teaches all the limitations of claim 1 as discussed above. 
Kim does not teach:
wherein the verification information of the passenger comprises a state identification number, a national identification number, a passport number, a credit card number, an issuance date or month, an expiration date or month, an issuance authority, a date of birth, an address, or a combination thereof.
However, Singleton teaches:
wherein the verification information of the passenger comprises a state identification number, a national identification number, a passport number, a credit card number, an issuance date or month, an expiration date or month, an issuance authority, a date of birth, an address, or a combination thereof. (para 51, show that the system allows the user to authenticate the account using multiple different methods)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to verify a user’s account using multiple methods in Kim as 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZEINA ELCHANTI/Examiner, Art Unit 3628